Verification of credentials
The next item is the verification of credentials of new Members of the European Parliament. Mr Gargani will be presenting an oral report on the matter, on behalf of the Committee on Legal Affairs.
Mr President, ladies and gentlemen, according to the Rules of Procedure the European Parliament must verify the credentials and rule on the validity of the mandate of its newly elected Members. During its meeting of 25 February, the committee verified the credentials of 35 Romanian MEPs designated by the competent authorities. To these names should be added three more designated by their respective national authorities.
In view of the large number of verifications to be carried out and the constraints on time, it was considered appropriate for the Committee on Legal Affairs, and therefore its Chairman, to present an oral report to Parliament. Since the Committee has recorded that everything is in order, Parliament may ratify all the mandates.
The mandates are hereby ratified.